 

EAHIBIT
66 A”

MARCH 13, 2019 NCAA
MEMORANDUM

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 1of15

 
 

MEMORANDUM

 

March 13, 2019

VIA EMAIL

TO: NCAA Division I Directors of Athletics, Senior Compliance Administrators and
Men's Basketball Head Coaches.

FROM: NCAA Academic and Membership Affairs and Enforcement Staffs,

SUBJECT: _ Information Regarding the 2019 National Basketball Association
Draft and Combine, Agents and Workouts,

The purpose of this document is to provide.an educational resource you can share with your men’s
basketball student-athletes with eligibility remaining who may have a desire to "test the waters" as
it relates to their pursuit of a potential professional basketball career. You are encouraged to
discuss this document with those men's basketball student-athletes who are gauging their readiness
for competition at the next level through a variety of methods, including tryouts with professional
teams. These student-athletes will undoubtedly rely on several individuals to assist in the
decision-making process.

At the end of this process, your men's basketball student-athlete may in fact reach the conclusion
that it is not in his best interest to pursue a professional career at this time, but rather to continue
athletics participation at the intercollegiate level while pursuing his academic degree. Involvement
in activities during this process can affect his intercollegiate eligibility. The following information

is designed to help him maintain his eligibility while "testing the waters."!

 

1 NCAA bylaws are subject to change. This document is intended for educational purposes only and does
not usurp or supersede the current rules of the NCAA, All student-athletes with specific questions relating to
their NCAA eligibility should contact the NCAA compliance officer at their respective institution to ensure an

accurate interpretation of the bylaws. Any questions related to NBA rules, which are also subject to change,
should be directed to the NBA. i .

Nationai Collegiate Athlatic Association
Supporting student-athlete success on the field, in the classroom and far life
Equat Opportunity/Alfirmative Action Employer

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 2 of 15

 
 

NCAA MEMORANDUM
March 13, 2019
Page No. 2

Key Points

The key points below highlight important NCAA rules related to maintaining NCAA eligibility while
"testing the waters.” More detail on each rule is contained within this document.

A men's basketball student-athlete will lose his eligibility IF:

Nos. 1- 6 below are NEW IN 2019!

1. He enters the NBA Draft without requesting an Undergraduate Advisory Committee
evaluation from the NBA.

2. He agrees orally or in writing to be represented by any individual other than an NCAA-
certified agent.”

3. He accepts any benefits from an individual other than an NCAA-certified agent.

4. He accepts any benefits from an NCAA-certified agent that are not expressly permitted by
NCAA legislation or outside of the permissible timeframe allowed by NCAA legislation.

5. He participates in a tryout with an NBA team that lasts longer than 48 hours (exception
for the NBA Draft Combine and G League Elite Camp held in connection with the
Combine), which he has not personally financed, or an NCAA-certified agent has not
financed.

6. He misses class to participate in a tryout, including travel to and from the tryout
(exception for the NBA Draft Combine and G League Elite Camp held in connection
with the Combine).

7, He enters the NBA Draft AND does not take the appropriate steps to withdraw and
declare his intention to resume intercollegiate participation.

8. He enters the NBA Draft AND is drafted by a professional team.

It is important to note that an institution may cancel a student-athlcte’s athletics scholarship
if he has an agreement with a non-NCAA certified agent or otherwise jeopardizes his eligibility
during this process,

 

2 For purposes of NCAA bylaws and this memo, National Basketball Players Association (NBPA) certified agents are considered
NCAA-certified agents until the NCAA certification program is developed, which will not be later than August 1, 2019. A list
of NBPA-certified agents can be found at: https:/nbpa.com/agents/directory/.

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 3 of 15

 
 

‘NCAA MEMORANDUM

Match 13, 2019
Page No. 3

2019 Key Dates

 

End of Team's
Playing Season

  

{including postseason| :

NEW IN 2019! | |
“Per NCAA rules, first date to request an-NBA Undergraduate Advisory Committee
aluation. Once the evaluation is requested, may sign ah agreement with an .

 

  

 

 

 

games) AA-Cértified- agent,

Apiil 11° Deadline to request evaluation from NBA Undergraduate Advisory
(11:59 pan. ET) —_| Committee. :

April 17-20 Portsmouth Invitational Tournament (Portsmouith, Virginia) (seniors only),
CAB) pin, ET) 2019 NBA Draft deadline for early-entry candidate application.

 

April 22 — May 29

Per NBA rules, after the NBA League Office circulates “early-entry" list on or
around April 22, NBA teams can then begin conducting or attending workouts
with early-entry players.. (Note: NBA teams are prohibited, prior to the date the
league office distributes to teams the official early-entry list, from communicating
with any early-entry player or his representative, including for the purposes of
scheduling a workout to take place after the list will be distributed.)

 

NBA Draft Combine and G League Elite Camp invitations (and player

 

 

 

 

 

 

 

April 26-May 3
questionnaires) sent to invitees.
May 12-14 G League Elite Camp (Chicago).4
May 14-19 NBA Draft Combine (Chicago).
May 29 .
(11:59 p.m.) — NCAA (post-Combine) withdrawal deadline.
June 10 NBA early-entry withdrawal deadline.
(5 p.m, ET) , °
June 20 NBA Draft (New York).

 

 

3 The NBA will send four types of email communications: (1) an NBA Draft Combine invitation without a requirement to participate
in on-court basketball activities, (2) a conditional Draft Combine invitation with a requirement to fully participate, including all on-
court basketball activities, (3) a G League Elite Camp invitation, and (4) a letter of consideration and request for information
pertaining to the G League Elite Camp which states stating that you will be contacted again once a determination regarding your
invitation status has been made.

4 The G League Elite Camp will take place in Chicago (in connection with the NBA Draft Combine) for approximately 40 of the
best Draft-cligible players who did not initially receive an invitation to the Combine. In certain cases, a player initially invited to
the G League Elite Camp may subsequently be invited to participate in the Combine (instead of the G League Blite Camp), The
highest performing players at the G League Elite Camp will be invited to participate in the Combine.

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 4 of 15

 

 
 

NCAA MEMORANDUM
March 13, 2019
Page No. 4

Student-athletes who receive either an NBA Draft Combine invitation, a conditional Combine
invitation or G League Elite Camp invitation (see footnote No. 3) may workout with their
coaches for a maximum of four hours per day and 20 hours per week from the date of receipt of
the invitation until the date on which the student-athlete withdraws from the draft or 10 days after
the conclusion of the Combine, whichever is earlier.

The NBA will send a questionnaire to selected players who do not receive an invitation that
asks whether they would participate in the G League Elite Camp, if invited. It is important
to note that a questionnaire is not considered an invitation. As such, student-athletes with
remaining eligibility who receive a questionnaire are not permitted to use the legislative
exception that allows coaches to engage in countable athletically related activities with student-
athletes invited to the NBA Draft Combine or G League Elite Camp for up to four hours per
day and 20 hours per week.

The NBA will notify directors of athletics, senior compliance administrators and head coaches
of student-athletes who receive an invitation or questionnaire to help ensure that underclassmen
ate properly advised on what they need to do to retain their academic and amateur eligibility
for participation at an NCAA Division I institution.

Frequently Asked Questions

 

Question No.1: = Who is anon-NCAA-certified agent?

Answer: A non-NCAA-certified agent is any individual who is not certified by the
NCAA agent-certification program and, directly or indirectly:

a. Represents or attempts to represent an individual for the purpose of
marketing his or her athletics ability or reputation for financial gain; or

b. Seeks to obtain any type of financial gain or benefit from securing a
prospective student-athlete's enrollment at an educational institution
or from a student-athlete's potential earnings as a professional athlete.

Question No.2: May a student-athlete, his family members or any other individuals who are
associated with him because of playing basketball (e.g., high school coach,
non-scholastic team coach) have any type of agreement (e.g., written, oral,
future) with a non-NCAA-certified agent?

Answer: NO! A student-athlete, his family members or any other individuals who
are associated with him because of playing basketball are not permitted to

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 5of15

 
 

NCAA MEMORANDUM
March 13, 2019
Page No. 5

have an agreement (written, oral or future) with a non-NCAA-certified
agent, or anyone who is employed by or acting on behalf of an agent or sports
agency (.¢., "runner").

Question No.3: = Is a non-NCAA-certified agent allowed to contact teams on behalf of a
student-athlete to arrange tryouts?

Answer: NO! A student-athlete cannot have a non-NCAA-certified agent arrange a
tryout (or private workout) with an NBA team.

Question No.4: = May a student-athlete, his family members or any other individuals who are
associated with him because of playing basketball (e.g., high school coach,
non-scholastic team coach) accept benefits from a non-NCAA-certified
agent?

f

Answer: NO!

 

In August 2018, the NCAA Division I Board of Directors adopted bylaws that allow an enrolled
men's basketball student-athlete who has requested an evaluation from the NBA Undergraduate
Advisory Committee to enter into an agreement and receive limited benefits from an NCAA-
certified agent.

NCAA-Certified Agent Definition.
Question No.1: = Who is an NCAA-certified agent?

Answer: An NCAA-certified agent is any individual who solicits a student-athlete to
enter into an agency contract for purposes of obtaining employment with a
professional sports team or organization as a professional athlete.

An NCAA-certified agent must maintain an active certification per policies
and procedures of the NCAA agent-certification program.

For purposes of NCAA bylaws and this memo, NBPA-certified agents are considered NCAA-
certified agents until the NCAA certification-program is developed, which will not be later than
August 1, 2019. A list of NBPA-certified agents can be found at:
https://nbpa.com/agents/directory/.

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 6 of 15

 
 

NCAA MEMORANDUM

March 13, 2019

Page No. 6

Agent Agreement for Representation.

Question No. 2:

Answer:

Question No. 3:

Amswer:

Question No. 4:

Answer:

May a student-athlete enter into an agreement with an NCAA-certified agent?

YES! Following his team's 2018-19 basketball season and once he has
requested an evaluation from the NBA Undergraduate Advisory Committee,
a student-athlete may enter into an agreement with an NCAA-certified agent.

When may a student-athlete sign an agreement for representation with an
NCAA-certified agent?

A student-athlete may sign an agreement with an NCAA-certified agent after
the conclusion of his team's playing season and once he has requested an
evaluation from the NBA Undergraduate Advisory Committee. A student-
athlete may not be represented by an NCAA-certified agent until he has
signed a written agreement with the agent. If a student-athlete does not sign
a contract with a professional team, the agreement between the student-athlete
and agent (including permissible expenses) must be terminated before the
student-athlete enrolls full time in the ensuing regular academic term.

What services may an NCAA-certified agent provide to a student-athlete?

An NCAA-certified agent may provide representation services to a student-
athlete for purposes of obtaining employment with a professional sports team
or organization as a professional athlete. Such services may include
contacting professional teams on behalf of the student-athlete and setting up
tryouts with professional teams.

Expenses During the Agent Selection Process.

Question No. 5:

Answer:

Question No. 6:

Answer:

May an NCAA-certified agent provide expenses to a student-athlete or his
family members prior to an agency contract being signed?

NO! It remains impermissible for an NCAA-certified agent to provide
expenses to a student-athlete or his family members prior to an agency
contract being signed. The NCAA and the Uniform Law Commission are
working together to modify the Uniform Athlete Agents Acts to allow for
NCAA-certified agents to provide limited expenses to a student-athlete during
the agent selection process (i.e., prior to signing a contract with an agent).

Who is considered a family member of a student-athlete?

As defined in NCAA Bylaw 12.02.4, a family member is an individual with
any of the following relationships to a student-athlete: spouse, parent or legal

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 7 of 15

 
 

NCAA MEMORANDUM

March 13, 2019
Page No. 7

guardian, child, sibling, grandparent, domestic partner or any individual
whose close association with the enrolled student-athlete is the practical
equivalent of a family relationship, While not subject to the agent
certification process, family members remain subject to all applicable NCAA
legislation and will jeopardize the student-athlete's eligibility if found to have
solicited financial or other material benefits as a result of their relationship
with the student-athlete.

Expenses Associated with Agent Representation.

Question No. 7:

Answer:

Question No. 8:

Answer:

Question No. 9:

Answer:

Question No, 10:

Answer:

Question No, 11:

Answer:

May an NCAA-certified agent provide expenses to a student-athlete and his
family members once an agency agreement is signed?

YES! Once a student-athlete signs an agreement with an NCAA-certified
agent, the agent may provide transportation, lodging and meals to the student-
athlete and his family members related to meeting with the agent or
professional teams. The student-athlete may not miss class for such meetings,
including during the summer,

Does this legislation allow an NCAA-certified agent to cover expenses for a
student-athlete to use the services of other professionals, such as a trainer
and/or nutritionist?

NO! Permissible expenses are limited to meals, lodging and transportation
related to meeting with the agent or professional teams.

If professional services (e.g., nutritionist, trainer) are available through the
NCAA-certified agent, may the student-athlete access those services?

YES! He may use services available through the agent provided he pays the
going rate for such services.

Is the student-athlete required to compensate the NCAA-certified agent for
representation services?

NO! A student-athlete is only required to compensate the agent for
representation services if the agent charges other clients for the same services
(e.g., flat rate fee for consultation).

If a student-athlete is not drafted and enters or returns to school, is he required
to pay back permissible expenses received from the NCAA-certified agent?

NO!

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 8 of 15

 
 

NCAA MEMORANDUM

March 13, 2019

Page No. 8

 

Question No. 1:

Answer:

Question No. 2:

Auswer:

Question No. 3:

Answer:

Is a student-athlete allowed to enter the NBA Draft prior to exhausting his
NCAA eligibility (i.e., as an NBA early-entry candidate)?

YES! A student-athlete may enter a professional basketball league's draft
each year during his collegiate career without jeopardizing his eligibility,
provided:

a. He requests an evaluation from the National Basketball Association's
Undergraduate Advisory Committee before entering the draft (new
NCAA requirement beginning with the 2019 NBA Draft);

 

b. He withdraws his name from the NBA Draft by 11:59 p.m. Eastern
time on May 29, 2019;

c. He declares his intention to resume intercollegiate participation by
11:59 p.m. Eastern time on May 29, 2019. This declaration must be in
writing to his director of athletics; and

d, He is not drafted by any team”.

May a student-athlete participate in the NBA Draft Combine and/or G League
Elite Camp in May?

YES! If invited, a student-athlete may participate in the NBA Draft
Combine and/or G League Elite Camp in May. (See key dates section.)

Can the NBA pay for actual and necessary travel, and room and board
expenses associated with participating in the NBA Draft Combine and/or G
League Elite Camp?

YES! A student-athlete may accept actual and necessary travel, and room
and board expenses from the NBA to attend the NBA Draft Combine and/or
G League Elite Camp.

 

5 Under NBA rules, an NBA team may not draft a player who withdraws his name from the NBA Draft in a
timely fashion, provided such player has not previously withdrawn from the NBA Draft more than twice.

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 9of15

 
 

NCAA MEMORANDUM

March 13, 2019
Page No. 9

 

Question No. 1:

Answer:

Question No. 2:

Answer:

Question No. 3:

Answer:

Question No. 4:

Answer:

Can a student-athlete's college coach assist with the logistical issues
associated with on-campus or off-campus workouts/tryouts (e.g., arranging
and scheduling of a professional team tryout)?

YES! It is permissible for a student-athlete's institutional head coach to
assist in the logistical arrangements for a student-athlete to engage in a
professional tryout that occurs on or off campus and for the coach to attend
the tryout; however, it is not permissible for a coach to direct or supervise
such tryout.

Can a professional team pay for a student-athlete's private tryout with the
team’?

YES! In addition to being able to participate in the NBA Draft Combine
and/or G League Elite Camp in May, a student-athlete may also participate
in a tryout with a professional team, provided he does not miss class. The
student-athlete may receive actual and necessary expenses from the NBA
team in conjunction with one 48-hour tryout per team. The 48-hour tryout
period begins when he arrives at the tryout location. At the completion of
the 48-hour period, the student-athlete must depart the location of the tryout
immediately in order to receive return transportation expenses. A professional
team may not pay for a student-athlete's training in preparation for his tryout
with the team. .

Can an NCAA-certified agent pay for a student-athlete’s tryout with a
professional team?

YES! Once a student-athiete signs an agreement with an NCAA-certified
agent, the agent may provide him {and his family members) with
transportation, lodging and meals related to tryouts with professional teams,
provided the student-athlete does not miss class. An NCAA-certified agent
may not pay for a student-athlete's training in preparation for his tryout with
the team,

Can any other individual pay for a student-athlete's tryout with a
professional team?

NO! Unless a professional team or NCAA-certified agent pays for the
expenses in conjunction with a tryout, a student-athlete and his family are
responsible for paying all expenses associated with any tryouts.

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 10 of 15

 
 

NCAA MEMORANDUM
March 13, 2019
Page No. 10

Question No.5: Can any individual pay for training in preparation for a student-athiete’s tryout
with a professional team?

Answer: NO! A student-athlete and his family are responsible for paying all expenses
associated with any training in preparation for a tryout with a professional
team.

Question No. 6: Cana student-athlete pay for his own tryouts with professional teams?

Answer: YES! A tryout may extend beyond 48 hours if the individual self-finances
additional expenses, including return transportation. A self-financed tryout
may be for any length of time, provided the student-athlete does not miss
class.

 

Question: May an agent or booster play a role in securing a loan?
Answer: NO! A student-athlete may not allow a third party (including an NCAA-

certified agent or boosters) to be involved in any arrangement for securing
a loan. For example, a student-athlete may not allow a third party to play
a role in securing a personal loan or a loan to pay for disability or loss of
value insurance.

Helpful Tips.

1. A student-athlete should keep his head coach and compliance coordinator informed
of all activities during this process.

2. A student-athlete should coordinate all activities himself in conjunction with his head
coach or athletics department staff at his institution, or his NCAA-certified agent. He may
receive the assistance of his family members, provided they are not working with a non-
NCAA-certified agent who is marketing the student-athlete's athletics ability (e.g.,
contacting professional teams, setting up tryouts with professional teams).

3, A student-athlete should remain enrolled in school and complete academic courses while
"testing the waters.”

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 11 of 15

 
 

NCAA MEMORANDUM
March 13, 2019

Page No. 11

Who to Contact With Questions About NCAA Rules.

NCAA Division I institutions with interpretive questions regarding the NBA Draft, NBA Draft
Combine, G League Elite Camp, agents and tryouts:

L.

2.

Individuals not affiliated with a Division I institution, please contact the compliance staff
at the school the student-athlete attends.

For Division I institutions, please submit an interpretation request in Requests/Self-
Reports Online (RSRO).

Additional Information Related to NBA Rules and Processes.

lL.

Request for evaluation from NBA Undergraduate Advisory Committee.

Any college underclassman who seeks information from the Undergraduate Advisory
Committee must apply in writing for an evaluation after the conclusion of his team's college

season (including ali tournament games) but no later than 11:59 p.m. Eastern time on April
11, 2019.

To request feedback from the Undergraduate Advisory Committee, a student-athlete must
email a signed and completed Undergraduate Advisory Committee Application Form to
the NBA League Office (see below for email address). The Application Form was sent
(via email from Kiki VanDeWeghe, Executive Vice President, NBA Basketball
Operations) to all NCAA Division I college programs on March 8, 2019. The Application
Forms also will be included in a new educational brochure the NBA plans to send to all
NCAA Division I college programs by late March 2019.

e Email: UAC@nba.com

The feedback from the Undergraduate Advisory Committee will be provided in writing
and it will be delivered to the student-athlete and his head college coach via email.
Feedback will be based on the professional judgement of the Undergraduate Advisory
Committee and highlight whether the student-athlete is likely to be:

Drafted in the Lottery (.e., pick Nos. 1-14);

Drafted in the First Round but outside the Lottery (i.e., pick Nos. 15-30);
Drafted in the first half of the Second Round (i.e., pick Nos. 31-45)
Drafted in the second half of the Second Round (i.e., pick Nos. 46-60); or
Not drafted.

oA SS

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 12 of 15

 
 

NCAA MEMORANDUM
March 13, 2019

Page No. 12

In certain cases, NBA Basketball Operations personnel will engage in telephone
conversations with a player and his head college coach (and other individuals whom the
player may designate) to help educate the student-athlete on the feedback he received.

Keep in mind:

a.

The NBA Undergraduate Advisory Committee is composed of NBA team
executives who will provide a confidential projection of a potential draftee's
likely draft position.

On or around April 1, the NBA League Office will begin to provide the initial
round of written feedback to Undergraduate Advisory Committee applicants.
The NBA League Office will continue to provide feedback on a rolling basis in
advance of the NBA’s early entry deadline on April 21 at 11:59 p.m. ET.

e Ifyou would like to be included within the initial round of feedback, you must

submit your application form no later than Friday, March 22.

If you wait to submit your application form until after March 22 (e.g., if your
team is still involved in postseason play) but prior to the application deadline,
it typically will take at least one full week from the time your application is
submitted before you and your college head coach receive any feedback.

Sometimes, it will take slightly longer before you receive any feedback.

If you remain in the NBA Draft through the conclusion of the Draft Combine,
you will receive updated written feedback from the Undergraduate Advisory
Committee prior to the NCAA’s deadline to withdraw from the Draft on May 29,
2019.

Requesting an evaluation does not automatically enter a student-athlete in the
NBA Draft, nor is a student-athlete required to apply for feedback to enter the
draft. To declare for the NBA Draft, a student-athlete must file separate
paperwork with the NBA.

NBA Undereraduate Advisory Committee Contact:

Chigozie Umeadi (NBA) at 212-407-8733 / 630-890-7466 or UAC@nba.com.

Jason Bleznick (NBA) at 212-407-8009 / 303-548-2699 or UAC@nba,com.,

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 13 of 15

 
 

NCAA MEMORANDUM
March 13, 2019
Page No. 13

2. Apply to the NBA Draft as an early entrant.

A student-athlete who wishes to enter the 2019 NBA Draft must send a letter stating his
desire to enter the 2019 NBA Draft to Erika Ruiz at:

Email: DraftMailbox@nba.com

The letter should include the school where the student-athlete played during the 2018-
19 season, his current year (for example: freshman, sophomore or junior), date of birth,
daytime phone number, home address and email address.

Please be sure that the student-athlete includes the date and signature on the letter. If
the letter is not signed by hand or by electronic signature, such as DocuSign, it will not
be accepted. If the student-athlete is not able to scan the letter, he may take a clear
picture of the letter with a phone and attach it to his email.

Once the letter has been received, an application may be sent to the student-athlete,
which should be promptly returned along with a clear photocopy of his proof of date of
birth (i.e., driver's license, passport, birth certificate).

NBA Draft Contact:

Wesley Harris (NBA) at 212-407-8073 /516-242-2764 or wharris@nba.com.

3. Withdraw from the NBA Draft.

A student-athlete who wishes to remove his name from the NBA Draft AND maintain
NCAA eligibility must submit a written statement to the NBA by 11:59 p.m. Eastern
time, May 29, 2019.

A student-athlete who remains in the NBA Draft after the NCAA deadline, but still
wishes to remove his name from the NBA Draft, must submit a written statement to the
NBA by 5 p.m. Eastern time, June 10, 2019.

In either case above, the statement from the student-athlete should indicate the
following: "I, {Student-Athlete, of NCAA college/university}, officially notify the NBA
of my request to withdraw my name from consideration in the 2019 NBA Draft."

The student-athlete should also include his contact information and date of submission.
Please be sure that the student-athlete includes the date and signature on the letter. If
the letter is not signed by hand or by electronic signature, such as DocuSign, it will not
be accepted. If the student-athlete is not able to scan the letter, he may take a clear

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 14 of 15

 
 

NCAA MEMORANDUM
March 13, 2019
Page No. 14

picture of the letter with a phone and attach it to his email.
The statement may be sent to Erika Ruiz at:

Email: DraftMailbox@nba.com
NBA Draft Contact:

Wesley Harris (NBA) at 212-407-8073 /516-242-2764 or wharris@nba.com.

4, NCAA contacts for questions regarding the NBA Draft and Combine process/logistics.

Jobrina Marques, associate director of academic and membership affairs, at
jmarques@ncaa.org.

Jeremy McCool, director of enforcement, at jmccool@ncaa.org,

JM/rku

ce: Selected NCAA and NBA Staff Members

Case 1:19-cv-00593-LCB-JLW Document 54-2 Filed 02/17/21 Page 15 of 15

 
